DISTRICT COURT OF APPEAL OF THE STATE OF FLORIDA
                              FOURTH DISTRICT

                EMERGENCY EDUCATION INSTITUTE,
                          Appellant,

                                    v.

                   FLORIDA BOARD OF NURSING,
                            Appellee.

                              No. 4D19-512

                           [February 6, 2020]

   Appeal from the State of Florida, Division of Administrative Hearings;
L.T. Case No. 19-0442RU.

   Shavon L. Jones, Miami, for appellant.

   Ashley Moody, Attorney General, and Marlene K. Stern, Senior
Assistant Attorney General, Tallahassee, for appellee.

PER CURIAM.

   Affirmed.

LEVINE, C.J., GROSS and DAMOORGIAN, JJ., concur.

                          *          *          *

   Not final until disposition of timely filed motion for rehearing.